IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

v. 19-CR-206-A
SHELBY GARIGEN,
Defendant.
PLEA AGREEMENT

The defendant, SHELBY GARIGEN, and the United States Attorney for the Western
District of New York (hereinafter "the government") hereby enter into a plea agreement with

the terms and conditions as set out below.

I. THE PLEA AND POSSIBLE SENTENCE

 

L. The defendant agrees to waive indictment and plead guilty to a one count
Information charging a violation of Title 18, United States Code, Section 2252A(a)(5)(B)
[access with intent to view child pornography], for which the maximum possible sentence is
a term of imprisonment of 10 years, a fine of $250,000, a mandatory $100 special assessment
and a term of supervised release of at least 5 years and up to life. The defendant understands
that the penalties set forth in this paragraph are the minimum and maximum penalties that

can be imposed by the Court at sentencing.

2. The defendant understands that the Court must impose an assessment of not

more than $17,000 for the offense of conviction pursuant to Title 18, United States Code,

 
Section 2259A(a)(1), in addition to any other criminal penalty, restitution, or special

assessment.

3. The defendant acknowledges that pursuant to Title 18, United States Code,
Section 2259(a), the Court must order restitution for the losses of the victim(s), but no less
than $3,000 per victim. The defendant understands that the defendant will not be entitled to

withdraw the plea of guilty based upon any restitution amount ordered by the Court.

4. The defendant understands that, if it is determined that the defendant has
violated any of the terms or conditions of supervised release, the defendant may be required
to serve in prison all or part of the term of supervised release, up to 2 years, without credit for
time previously served on supervised release, and if the defendant commits any criminal
offense under Chapter 109A, 110 or 117, or Sections 1201 or 1591 of Title 18, United States
Code, for which imprisonment for a term longer than 1 year can be imposed, the defendant
shall be sentenced to a term of imprisonment of not less than 5 years and up to life. As a
consequence, in the event the defendant is sentenced to the maximum term of incarceration,
a prison term imposed for a violation of supervised release may result in the defendant serving
a sentence of imprisonment longer than the statutory maximum set forth in paragraph | of

this agreement.

5. The defendant has been advised and understands that under the Sex Offender
Registration and Notification Act, the defendant must register and keep registration current

in all of the following jurisdictions: where the defendant resides; where the defendant is

 
employed; and where the defendant is a student. The defendant understands the requirements
for registration include providing the defendant’s name, residence address, and the names and
addresses of any places where the defendant is or will be an employee or student, among other
information. The defendant further understands that the requirement to keep the registration
current includes informing at least one jurisdiction in which the defendant resides, is an
employee, or is a student, not later than three (3) business days after, any change of the
defendant’s name, residence, employment, or student status. The defendant has been advised
and understands that failure to comply with these obligations subjects the defendant to
prosecution for failure to register under federal law, Title 18, United States Code, Section

2250, which is punishable by imprisonment, a fine, or both.

Il. ELEMENTS AND FACTUAL BASIS
6. The defendant understands the nature of the offense set forth in paragraph 1 of
this agreement and understands that if this case proceeded to trial, the government would be
required to prove beyond a reasonable doubt the following elements of the crime:

a. the defendant knowingly accessed with intent to view material
that contained an image of child pornography, as defined in Title
18, United States Code, Section 2256(8);

b. that such child pornography had been mailed, shipped, or
transported in or affecting interstate or foreign commerce by any
means, including by computer, or that was produced using
materials that had been mailed, shipped, or transported in or
affecting interstate or foreign commerce by any means, including
by computer; and

C. the defendant knew that such material contained child
pornography.

 
FACTUAL BASIS
7. The defendant and the government agree to the following facts, which form the
basis for the entry of the plea of guilty including relevant conduct:

a. Between in or about November 2018, and in or about February
2019, in the Western District of New York, the defendant,
SHELBY GARIGEN, knowingly accessed with intent to view
images of child pornography on her cellular telephone using the
Snapchat messaging application.

b. Specifically, during the relevant time period, the defendant
communicated with two minors (hereinafter “Victim 1” and
“Victim 2”), both of whom were 17-years-old at the time, using
Snapchat. During the defendant’s communications with Victim
1, she received and viewed approximately 3 sexually explicit
images of Victim 1, which depicted Victim 1’s erect penis, and
during the defendant’s communications with Victim 2, she
received and viewed approximately 10 sexually explicit images
of Victim 2, which depicted Victim 2’s erect penis. The defendant
knew that Victim | and Victim 2 were minors.

Ill. SENTENCING GUIDELINES

 

8. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

9. Pursuant to Sentencing Guidelines § 1B1.1(2)(a), the government and the
defendant agree that the defendant’s Guideline range for imprisonment and fine shall be
determined as if the defendant was convicted of a violation of Title 18, United States Code,

Section 2252A(a)(2)(A) (Receipt of Child Pornography).

 
BASE OFFENSE LEVEL
10. | The government and the defendant agree that Guidelines § 2G2.2(a)(2) applies

to the offense of conviction and provides for a base offense level of 22.

SPECIFIC OFFENSE CHARACTERISTICS
U.S.S.G. CHAPTER 2 ADJUSTMENTS

Il. The government and the defendant agree that the following specific offense
characteristics apply:

a. the two level decrease pursuant to Guidelines § 2G2.2(b)(1)
[conduct limited to receipt];

b. the two level increase pursuant to Guidelines § 2G2.2(b)(6)
[offense involved use of a computer]; and

G, the two level increase pursuant to Guidelines § 2G2.2(b)(7)(A)
[offense involved at least 10 images but fewer than 150 images].

ADJUSTED OFFENSE LEVEL
12. Based on the foregoing, it is the understanding of the government and the

defendant that the adjusted offense level for the offense of conviction is 24.

ACCEPTANCE OF RESPONSIBILITY
13. At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level downward adjustment of Guidelines § 3E1.1(a) (acceptance
of responsibility) and further agrees to move the Court to apply the additional one (1) level
downward adjustment of Guidelines § 3E1.1(b), which would result in a total offense level of

21.
CRIMINAL HISTORY CATEGORY
14. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. ‘he defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the plea of guilty based on the Court’s determination of

the defendant’s criminal history category.

GUIDELINES' APPLICATION, CALCULATIONS AND IMPACT
15. It is the understanding of the government and the defendant that, with a total
offense level of 21 and criminal history category of I, the defendant's sentencing range would
be a term of imprisonment of 37 to 46 months, a fine of $15,000 to $150,000, anda period of
supervised release of 5 years to life. Notwithstanding this, the defendant understands that at
sentencing the defendant is subject to the maximum penalties set forth in paragraph 1 of this

agreement.

16. The government and the defendant agree to the correctness of the calculation
of the Sentencing Guidelines range set forth above. The government and the defendant,
however, reserve the right to recommend a sentence outside the Sentencing Guidelines range.
This paragraph reserves the right to the government and the defendant to bring to the attention
of the Court all information deemed relevant to a determination of the proper sentence in this

action.

 
17. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the plea of guilty based on the sentence imposed by the Court.

IV. STATUTE OF LIMITATIONS

 

18. In the event the defendant’s plea of guilty is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral
attack or otherwise, the defendant agrees that any charges dismissed pursuant to this
agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which
is not time barred as of the date of this agreement. This waiver shall be effective for a period
of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.

V. REMOVAL
19. The defendant represents that she is a citizen of the United States. However, if
the defendant is not a citizen of the United States, the defendant understands that, if
convicted, the defendant may be removed from the United States, denied citizenship, and

denied admission to the United States in the future

VI. GOVERNMENT RIGHTS AND OBLIGATIONS

20. The defendant understands that the government has reserved the right to:
a. provide to the Probation Office and the Court all the information
and evidence in its possession that the government deems
relevant concerning the defendant's background, character and
involvement in the offense charged, the circumstances
surrounding the charge and the defendant's criminal history;

b. respond at sentencing to any statements made by the defendant
or on the defendant's behalf that are inconsistent with the
information and evidence available to the government:

c. advocate for a specific sentence consistent with the terms of this
agreement including the amount of restitution and/or a fine and
the method of payment;

d. modify its position with respect to any _ sentencing
recommendation or sentencing factor under the Guidelines
including criminal history category, in the event that subsequent
to this agreement the government receives previously unknown
information, including conduct and statements by the defendant
subsequent to this agreement, regarding the recommendation or
factor; and

e. Oppose any application for a downward departure and/or
sentence outside the Guidelines range made by the defendant.

21. At sentencing, the government will move to dismiss the criminal complaint

pending against the defendant under 19-mj-1074.

22. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.

Vil. APPEAL RIGHTS
23. The defendant understands that Title 18, United States Code, Section 3742

affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court which falls within or is less than the sentencing range for imprisonment,
a fine and supervised release set forth in Section LI, 4, 15, above, notwithstanding the manner
in which the Court determines the sentence. In the event of an appeal of the defendant's
sentence by the government, the defendant reserves the right to argue the correctness of the

defendant's sentence.

24. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.

25. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, {| 15, above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.

VII. COMPUTER FORFEITURE
26. The defendant specifically acknowledges that in furtherance of the defendant's

criminal conduct the defendant utilized the following computer equipment and other
electronic media which were seized by law enforcement officials based upon the execution of
a search warrant:
a. One Google cellular telephone, Model Pixel 3, IMEI number
35827509263064.

27. Since the computer, related media and cellular telephone were
instrumentalities of the crime, the defendant specifically agrees to the forfeiture of the
computers and all of the components and related media to the United States pursuant to Title
18, United States Code, Sections 2253(a)(1) and 2253(a)(3). All forfeited property will be
referenced in the PRELIMINARY ORDER OF FORFEITURE, and the defendant waives
any rights or interest in those items which the defendant may still possess or for which the

defendant may have any claim.

28. The defendant understands that the United States and any law enforcement
agency acting on behalf of the United States may, in its discretion, destroy any or all of the

property referred to in this agreement.

29. After the acceptance of the defendant’s guilty plea, and pursuant to Rule
32.2(b)(2) of the Federal Rules of Criminal Procedure, the Court will issue a Preliminary
Order of Forfeiture for the items listed above. The defendant hereby waives any right to notice
of such Preliminary Order of Forfeiture. The defendant further consents and agrees that the
Preliminary Order of Forfeiture and a Final Order of Forfeiture shall issue and become final
as to the defendant prior to sentencing and agrees that it shall be made part of the defendant's

sentence and included in the judgment pursuant to Rule 32.2(b)(4) of the Federal Rules of

-10-
Criminal Procedure. The defendant further agrees to waive any time restrictions or
requirements as provided in Title 18, United States Code, Section 983, any notice provisions
in Rules 32.2 and 43(a) of the Federal Rules of Criminal Procedure regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. The defendant acknowledges that the
defendant understands that the forfeiture of property is part of the sentence that may be
imposed in this case and waives any failure by the Court to advise the defendant of this,
pursuant to Rule 11(b)(1)(J) of the Federal Rules of Criminal Procedure, at the time the guilty
plea is accepted. Forfeiture of the defendant's property shall not be treated as satisfaction of
any fine, restitution, cost of imprisonment, or any other penalty the Court may impose upon

the defendant in addition to forfeiture.

30. The defendant knowingly, intelligently, and voluntarily waives his right to a
jury trial on the forfeiture of the assets. The defendant knowingly, intelligently, and
voluntarily waives all constitutional, legal and equitable defenses to the forfeiture of these
assets in any proceeding, including any jeopardy defense or claim of double j eopardy, whether
constitutional or statutory, as to this criminal proceeding or any related civil or administrative
proceeding. The defendant further agrees to waive any claim or defense under the Eighth
Amendment to the United States Constitution, including any claim of excessive fine regarding

the forfeiture of assets by the United States.

-11-
IX. TOTAL AGREEMENT AND AFFIRMATIONS
31. | This plea agreement represents the total agreement between the defendant,
SHELBY GARIGEN, and the government. There are no promises made by anyone other
than those contained in this agreement. This agreement supersedes any other prior

agreements, written or oral, entered into between the government and the defendant.

JAMES P. KENNEDY, JR.
United States Attorney
Western District wy New York

r c Z /) (
— LA YU" _ i Qo

AARON J. "aRGE
Assistant U.S. Attorney

Dated: November | 2 , 2019

I have read this agreement, which consists of pages 1 through 12. I have had a full
opportunity to discuss this agreement with my attorney, James C. DeMarco, III, Esq. I agree
that it represents the total agreement reached between me and the government. No promises
or representations have been made to me other than what is contained in this agreement. I
understand all of the consequences of my plea of guilty. I fully agree with the contents of this

agreement. I am signing this agreement voluntarily and of my own free will.

  
 
  

  

as SS — JAD ESC. DEMARCO. II, ESQ.

Defendant (EES: for Defendant
Co

Dated: November )Q , 2019 Dated’ November Ld. , 2019

 

 

13
